COURT OF APPEALS OF VIRGINIA


Present:   Judges Benton, Coleman and Willis


FLOYD S. PIKE ELECTRICAL CONTRACTORS, INC.
 AND LIBERTY MUTUAL INSURANCE COMPANY
                                               MEMORANDUM OPINION *
v.   Record No. 2193-98-3                          PER CURIAM
                                                FEBRUARY 23, 1999
DANNY D. MULLINS


         FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

           (Deborah W. Dobbins; Gilmer, Sadler, Ingram,
           Sutherland & Hutton, on brief), for
           appellants.

           (Paul L. Phipps; Lee & Phipps, on brief), for
           appellee.


     Floyd S. Pike Electrical Contractors, Inc. and its insurer

(hereinafter referred to as "employer") contend that the Workers'

Compensation Commission ("commission") erred in finding that it

failed to prove that Danny D. Mullins ("claimant") was capable of

fully performing the duties of his pre-injury employment as of

April 7, 1997.   Upon reviewing the record and the briefs of the

parties, we conclude that this appeal is without merit.

Accordingly, we summarily affirm the commission's decision.     See

Rule 5A:27.

     "General principles of workman's compensation law provide

that '[i]n an application for review of any award on the ground

of change in condition, the burden is on the party alleging such

change to prove his allegations by a preponderance of the

     *
      Pursuant to Code § 17-1.413, recodifying Code § 17-116.010,
this opinion is not designated for publication.
evidence.'"    Great Atl. & Pac. Tea Co. v. Bateman, 4 Va. App.

459, 464, 359 S.E.2d 98, 101 (1987) (quoting Pilot Freight

Carriers, Inc. v. Reeves, 1 Va. App. 435, 438-39, 339 S.E.2d 570,

572 (1986)).   The commission's findings are binding and

conclusive upon us, unless we can say as a matter of law that

employer proved that claimant was fully able to perform the

duties of his pre-injury employment.    See Tomko v. Michael's

Plastering Co., 210 Va. 697, 699, 173 S.E.2d 833, 835 (1970).

     The commission ruled that claimant's medical treatment by

Drs. Dave G. Klock, Carey W. McKain, Robert S. Hines, Jr., and

W.T. Williams was causally related to his problems with his lower

back precipitated by the June 3, 1996 compensable accident. In so

ruling and in denying employer's application, the commission

found as follows:

          It is clear that the claimant suffered from
          chronic lower back pain relating to his June
          3, 1996, occupational injury. On July 15,
          1997, Dr. Hines indicated in his report to
          the claimant's disability insurance carrier
          that he considered the claimant's condition
          of degenerative disc disease, as shown by
          MRIs conducted in 1996 and 1997, to be
          "chronic." Dr. Hines' examinations of the
          claimant in July 1997 and Dr. Williams'
          examinations of the claimant in July and
          August 1997 reveal pain secondary to and
          treatment for disc problems at the L4-5
          level. The claimant's initial treating
          physician, Dr. Klock, also noted problems at
          the same location. The observations are
          based chiefly on the MRIs performed in
          December 1996 and July 1997. Dr. Hines' July
          15, 1997, report to the claimant's disability
          insurance carrier noted that the results of
          the two MRIs, as far as L4-5 are concerned,
          were the "same."



                                  2
           *       *      *        *        *      *      *

              . . . Dr. McKain apparently based his
          April 22, 1997, opinion that the claimant was
          able to perform the Class A Lineman duties at
          least in part on the April 2, 1997, physical
          therapist's progress report. As noted above,
          however, the claimant has suffered from
          chronic back pain during the entire period in
          question. Moreover, Dr. McKain's
          understanding of the job description was
          inaccurate. The claimant's uncontradicted
          testimony is that his performance of the
          Class A Lineman's job differed from the job
          description in several key respects.
          Moreover, the job description "averages" the
          varied duties that a Class A Lineman might
          perform. Where the claimant falls on this
          average was not known to Dr. McKain when he
          expressed his opinion. . . . Our finding is
          supported by the claimant's own testimony
          that he did not believe he would be able to
          even climb into a "bucket truck," much less
          climb a pole while wearing a twenty-five
          pound tool belt.

     The commission articulated legitimate reasons for giving

little probative weight to Dr. McKain's opinions and to his

approval of the job description.       In light of claimant's

uncontradicted testimony regarding the inaccuracy of the job

description submitted to Dr. McKain, the medical records of Drs.

Hines and Williams, and Dr. Hines' opinion that claimant was

unable to return to his pre-injury employment, the commission was

entitled to conclude that Dr. McKain's medical reports and

opinions did not constitute sufficient evidence to prove that

claimant was capable of carrying out all of the duties of his

pre-injury work.   "Medical evidence is not necessarily

conclusive, but is subject to the commission's consideration and




                                   3
weighing."   Hungerford Mechanical Corp. v. Hobson, 11 Va. App.

675, 677, 401 S.E.2d 213, 215 (1991).

     Because the medical evidence was subject to the commission's

factual determination, we cannot find as a matter of law that the

evidence proved that as of April 7, 1997, claimant was capable of

returning to his pre-injury employment.   Accordingly, we affirm

the commission's decision.

                                                        Affirmed.




                                 4